Judgment, *423Supreme Court, Bronx County (Joseph Mazur, J.), rendered November 12, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
In this "buy and bust” prosecution, with overwhelming evidence of guilt, most of defendant’s claims including that regarding the prosecutor’s improper elicitation of police officer testimony that crack dealers "rob old ladies”, are unpreserved for review as a matter of law, either because defendant failed to object to all (CPL 470.05 [23; People v Balls, 69 NY2d 641), failed to object specifically (People v Fleming, 70 NY2d 947), or failed to seek additional curative relief upon objection being sustained (People v Brown, 174 AD2d 370, lv denied 78 NY2d 1009), and we decline to review them in the interest of justice. In any event, if we were to review them, we would find that the cumulative effect thereof did not deprive defendant of a fair trial. Concur—Wallach, J. P., Kupferman, Nardelli and Williams, JJ.